Name: COMMISSION REGULATION (EC) No 2128/97 of 29 October 1997 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of uniflorous (standard) carnations originating in Morocco
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  trade;  agricultural activity;  Africa
 Date Published: nan

 L 296/18 EN Official Journal of the European Communities 30 . 10. 97 COMMISSION REGULATION (EC) No 2128/97 of 29 October 1997 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of uniflorous (standard) carnations originating in Morocco whereas Commission Regulation (EEC) No 700/88 (6), as last amended by Regulation (EC) No 2062/97 Q, lays down the detailed rules for the application of the arrangements; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 381 3/92 f), as last amended by Regulation (EC) No 150/95 (9), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies; whereas detailed rules on the application and determination of these conversions were set by Commission Regulation (EEC) No 1068/93 ( l0), as last amended by Regulation (EC) No 1482/96 (  &gt;); Whereas, on the basis of prices recorded pursuant to Regulations (EEC) No 4088/87 and (EEC) No 700/88 , it must be concluded that the conditions laid down in Article 2 (2) of Regulation (EEC) No 4088/87 for suspension of the preferential customs duty are met for uniflorous (standard) carnations originating in Morocco, whereas the Common Customs Tariff duty should be re-established; Whereas the quota for the products in question covers the period 1 November 1996 to 31 October 1997; whereas, as a result, the suspension of the preferential duty and the reintroduction of the Common Customs Tariff duty apply up to the end of that period at the latest, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco, the West Bank and Gaza Strip ('), as last amended by Regulation (EC) No 1300/97 (2), and in particular Article 5 (2) (b) thereof, Whereas Regulation (EEC) No 4088/87 lays down the conditions for applying a preferential duty on large ­ flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations within the limit of tariff quotas opened annually for imports into the Community of fresh cut flowers; Whereas Council Regulation (EC) No 1981 /94 (3), as last amended by Commission Regulation (EC) No 1 667/97 (4), opened and provides for the administration of Community tariff quotas for cut flowers and flower buds, fresh, originating in Cyprus, Jordan, Morocco and Israel ; Whereas Article 2 of Regulation (EEC) No 4088/87 provides, on the one hand, that for a given product of a given origin, the preferential customs duty is to be applicable only if the price of the imported product is at least equal to 85 % of the Community producer price; whereas, on the other hand, the preferential customs duty is , except in exceptional cases, suspended and the Common Customs Tariff duty introduced for a given product of a given origin : (a) if, on two successive market days, the prices of the imported product are less than 85 % of the Community producer price in respect of at least 30 % of the quantities for which prices are available on representative import markets; or (b) if, over a period of five to seven successive market days, the prices of the imported product are alterna ­ tively above and below 85 % of the Community producer price in respect of at least 30 % of the quantities for which prices are available on the representative import markets and if, for three days during that period, the prices of the import product have been below that level ; Whereas Commission Regulation (EC) No 989/97 (*) fixes the Community producer prices for carnations and roses for the application of the import arrangements; HAS ADOPTED THIS REGULATION: Article 1 For imports of uniflorous (standard) carnations (CN codes ex 0603 10 13 and ex 0603 10 53) originating in Morocco, the preferential customs duty fixed by Regulation (EC) No 1981 /94 is hereby suspended and the Common Customs Tariff duty is hereby re-established . Article 2 This Regulation shall enter into force on 30 October 1997. It shall apply until 31 October 1997 at the latest . (6) OJ L 72, 18 . 3 . 1988 , p . 16 . O OJ L 289, 22. 10 . 1997, p . 1 . (s) OJ L 387, 31 . 12. 1992, p . 1 . 0 OJ L 22, 31 . 1 . 1995, p . 1 . ( ,0) OJ L 108 , 1 . 5 . 1993, p . 106. " OJ L 188 , 27. 7. 1996, p . 22. (') OJ L 382, 31 . 12. 1987, p . 22. (2) OJ L 177, 5 . 7 . 1997, p . 1 . ( 3) OJ L 199 , 2 . 8 . 1994, p . 1 . (&lt;) OJ L 236, 27 . 8 . 1997, p. 3 . 0 OJ L 141 , 31 . 5 . 1997, p. 71 . 30 . 10 . 97 EN Official Journal of the European Communities L 296/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 October 1997. For the Commission Franz FISCHLER Member of the Commission